DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “double laminated glass or plastic”. It is unclear if the glass is double laminated with other laminates (sheets) or the plastic is double laminated between other laminates. Furthermore the claim recites “an organic photovoltaic homogeneous coated electrical generating laminated device including a double laminated glass or plastic”. It is unclear if the organic photovoltaic is laminated between two pieces of glass/plastic panes or is between other resin sheets and then laminated panes are added. Further clarification and appropriate correction is required.
Claim 2 recites includes “one low iron panel coated with a homogeneous organic photovoltaic”. Is this panel part of the double laminated glass recited in claim 1 or 
Claim 3 recites “two panels of laminated glass or plastic”. It is unclear if this is related to the double laminated glass or plastic structure recited in claim 1. The claim further recites “a bottom panel of glass or plastic”, is this a third panel or one of the two panels previously recited. 
Claim 4 recites “a glass or plastic portion” it is unclear where these portions are located. Are they located on the double laminated glass or plastic? 
Claim 14 recites an organic photovoltaic homogeneous electrical generating laminated device (TEGD). It is unclear what T stands for the acronym TEGD. Further clarification and appropriate correction required.
Claim 18 recites “the one or more electrical connectors are configured to respectively press fit on the one or more electrical tabs”. It is unclear if the portion of the connector which is configurable to be press fit is the same as the clip or another feature?
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 10-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumbach (US 2011/0017279 A1) in view of Mills (US 2012/0060919 A1) in view of Kang (US 2015/0114447 A1).
Regarding claims 1, 5, and 11, Baumbach discloses a system comprising (See Figs. 1 and Fig. 2): an organic photovoltaic (OPV [0058]) homogeneous coated electrical generating laminated device (7, 8 [0056]-[0058]) including a laminated coated electrical device (7 and 8); and an electrical module junction box transfer device including: a body (36).
However, Baumbach does not disclose one or more electrical connectors within the body which are made to fit onto one or more electrical tabs which exit the back of the system.
Mills discloses a junction box (2, see Figs. 1-11) which includes one or more electrical connectors (5 and 6, see Figs. 7 and 8 [0059]) within a body (10 and 3 and 4 moldable as one piece [0060]), can be  which fit (slid onto) on one more electrical tabs (7) which protrude from the back portion of a solar panel (see Fig. 4 [0072]) and further discloses that the internal space (10 which 5 and 6 are positioned, see Fig. 2) is filled with a polymer adhesive (non-conductive dielectric insulator [0062]) and discloses that use of this type of junction box and elements within can be manufactured and applied in an automatic manner and the solar panel manufacturing can be optimized.
The definition of clip is “any of various devices that grip, clasp, or hook.”
Mills therefore discloses that the electrical connectors (5 and 6) which are within the body (10 and 3 and 4) contains clips (See any notch portion within portions 3 and 4 and/or on 5 and 6) which help to grip and clasp onto plugs ([0069]).

	Baumbach discloses that between the front substrate (11, glass [0056]) and the thin film devices (7 and 8) there is a laminate layer (10), however fails to disclose an additional laminate layer between the back substrate (5, glass [0056]) and the thin film device.
	Kang discloses a thin film device can comprise a laminate layer (140) between the solar cells and the back substrate (120).
	Furthermore it would have been obvious to one of ordinary skill in the art at the time of the invention to add an additional laminate layer between the organic photovoltaic cells and the back substrate of Baumbach as disclosed by Kang because Kang discloses it is appropriate to do so and furthermore it will offer a degree of protection from environmental factors such as moisture and impact. 
Regarding claim 2, modified Baumbach discloses all of the claim limitations as set forth above.
	In addition, modified Baumbach discloses that the front cover (11) is formed of glass and furthermore that the front glass is laminated ([0056)] and a back cover formed of glass (5) that is laminated (modification above), but does not disclose that it is a low iron lite glass.
	Kang discloses that glass substrates that are appropriate for solar modules can be formed on low iron tempered glass ([0036]).

Regarding claim 3, modified Baumbach discloses all of the claim limitations as set forth above.
	In addition, Baumbach discloses two electrical bus bars (46 and 41 and 56 and 42) connected between two panels of glass or plastic (11 and 5) egressing out of two openings (48 and 52 [0072]-[0073]) in a bottom glass panel (5 [0056]).
Regarding claim 4, modified Baumbach discloses all of the claim limitations as set forth above.
	In addition, Baumbach discloses a glass or plastic portion (5) having two holes (48 and 52) [0072][0073][0085] and capped with an insulating material ([0085]) which is configured to provide a liquid-tight connection (prevents ingress of moisture, epoxide is therefore liquid proof since it provides a seal against moisture).
With regards to “drilled” the cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 6, modified Baumbach discloses all of the claim limitations as set forth above.
In addition, Baumbach discloses one or more single connect (71 and 72, see Fig. 2) electrically connected the one or more electrical connectors (internal portions of junction box noted in rejection of claim 1, modification with Mills).
Regarding claim 10, modified Baumbach discloses all of the claim limitations as set forth above.
In addition, Mills discloses that the wherein an edge of the body of the electrical module junction box transfer device is capped with a liquid-proof (flange of 19 is glued with hot melt adhesive is formed of resin which has a degree of being liquid proof  [0062] and internal space is filled with adhesive, see rejection of claim 1).
With regards to “that is configured to provide a liquid-tight connection to the organic photovoltaic homogeneous coated electrical generating laminated device”, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 12, modified Baumbach discloses all of the claim limitations as set forth above.

Regarding claim 13, modified Baumbach discloses all of the claim limitations as set forth above.
In addition, Baumbach discloses an internal bus bar (portion of bus bar under tapering portion (see Fig. 7a) connecting the one or more electrical connectors (wiring which exits junction module shown as 71 and 72 in Baumbach and shown as 125 in Fig. 12b) to the one or more electrical connectors (portion of 5 and 6 which directly contact 7) and encapsulated within the non-conductive dielectric insulating material.
Regarding claim 14, modified Baumbach discloses all of the claim limitations as set forth above.
With regards to “a greenhouse electricity generating system”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 15, modified Baumbach discloses all of the claim limitations as set forth above.
In addition, Baumbach discloses that the positioning and integration of the junction box relative to the wiring can be adjusted (See Figs. 3a-3d).
In re Japikse, 86 USPQ 70 and since it has been held that a mere repositioning of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
Regarding claim 16, modified Baumbach discloses all of the claim limitations as set forth above.
In addition, Mills discloses that the wherein an edge of the body of the electrical module junction box transfer device is capped with an insulating material (flange of 19 is glued with hot melt adhesive is formed of resin which has a degree of being liquid proof [0062] and internal space is filled with adhesive, see rejection of claim 1).
With regards to “that is configured to provide a liquid-tight connection to the organic photovoltaic homogeneous coated electrical generating laminated device”, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 17, modified Baumbach discloses all of the claim limitations as set forth above.
Mills discloses a junction box (2, see Figs. 1-11) which includes one or more electrical connectors (5 and 6, see Figs. 7 and 8 [0059]) which fit (slid onto) on one more electrical tabs (41 and 42 of Baumbach, see modification done in claim 1).
Regarding claims 19 and 20, modified Baumbach discloses all of the claim limitations as set forth above.
In addition, Mills discloses that the junction box is attached at its periphery with adhesive to the solar cell module and the interior of the box is filled with adhesive (See rejections of claims 1 and 16). 
With regards to the limitations “is not removable from the organic photovoltaic homogeneous coated electrical generating laminated device  once connected” and “the electrical module junction box transfer device is not reusable on another organic photovoltaic homogeneous coated electrical generating laminated device”, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumbach (US 2011/0017279 A1) in view of Mills (US 2012/0060919 A1) in view of Kang (US 2015/0114447 A1) as applied to claims 1-6, 10-17, and 19-20 above and in further view of Gilchrist (US 2015/0144181 A1).
	Regarding claims 7 and 8, modified Baumbach discloses all of the claim limitations as set forth above.
In addition, Baumbach discloses single contact connectors but does not disclose an MC-4 connection.
	Gilchrist discloses a common connector at the end of electrical connectors are MC-4 connectors ([0004]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the single contact electrical conductor connectors at the end of the electrical connectors of modified Baumbach by using the MC-4 connectors as disclosed by Gilchrist because Gilchrist discloses it is an effective single contact electrical conductor connector that can be used at the ends of electrical connectors in a solar panel and  because one of ordinary skill in the art would have been able to carry out such a modification, and the results would be reasonably predictable.
	Regarding claim 9, modified Baumbach discloses all of the claim limitations as set forth above.
	Modified Baumbach discloses MC-4 end connections. There are only two type of MC-4 end connection male and female end connections.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the MC-4 end connections of modified Baumbach to have one .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumbach (US 2011/0017279 A1) in view of Mills (US 2012/0060919 A1) in view of Kang (US 2015/0114447 A1) as applied to claims 1-6, 10-17, and 19-20 above and in further view of Schrader (DE102010023773 A1, Machine Translation).
Regarding claim 18, modified Baumbach discloses all of the claim limitations as set forth above.
However, Mills does not disclose that the electrical connectors press fit onto the tabs.
Schrader discloses that electrical connectors (See Fig. 3) can be press fit onto electrical wiring (9) [0029].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electrical connection type of modified Baumbach by having press fit connectors to connect to electrical tabs (wiring) as disclosed by Schrader because substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art and Schrader discloses it is an appropriate connector for attaching to electrical wiring.
Claims 15, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumbach (US 2011/0017279 A1) in view of Mills (US 2012/0060919 A1) in view of Kang (US 2015/0114447 A1) as applied to claims 1-6, 10-17, and 19-20 above and in further view of Feldman (US 2017/0366136 A1).
Regarding claims 15, 21, and 22, modified Baumbach discloses all of the claim limitations as set forth above.
However, Baumbach does not disclose that the junction box can be integrated into an edge portion by attaching the junction box to a frame. 
Feldman discloses that a junction box can be positioned within a frame (450) and that the electrical connector portions can be routed through frame openings (456 and 458 [0068]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Baumbach by having a frame and having the junction box be housed within the frame as disclosed by Feldman because it will allow for easier securing of the system to building structures and easier electrical connections between modules.
With regards to the limitations of “integrated into the frame of the greenhouse electricity- generating system” and “disposed on an interior side of the frame of the greenhouse electricity-generating system” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/885807 in view of Baumbach (US 2011/0017279 A1) and in further view of Kang (US 2015/0114447 A1). 
Regarding claims 1-22 of the instant application, claims 1-18 of copending Application No. 16/885807 recites a substantially similar electrical module junction box connected to an electricity generating glass device, however claims 1-18 of copending Application No. 16/885807 fail to recite that the device is an OPV or that the OPV is between two panels of glass wherein one panel has holes for wiring. Baumbach discloses a system comprising (See Figs. 1 and Fig. 2): an organic photovoltaic (OPV [0058]) homogeneous coated electrical generating laminated device (7, 8 [0056]-[0058]) including a laminated coated electrical device (7 and 8); and an electrical module junction box transfer device including: a body (36) and discloses that between the front substrate (11, glass [0056]) and the thin film devices (7 and 8) there is a laminate layer (10), and an addition back substrate laminate (5, glass [0056]) which has holes. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify claims 1-18 of copending Application No. 16/885807 to replace the electricity generating glass device with that of Baumbach because Baumbach discloses an electricity generating glass device which utilizes a junction box. 

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the glass substrates of modified claims 1-18 of copending Application No. 16/885807 by using the low iron tempered glass substrates of Kang because Kang discloses it increases light transmittance and furthermore it is an appropriate substrate for solar modules. 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant argues that the contact elements (5 and 6) of Mills are not within the body of the junction box.
Examiner respectfully disagrees. As noted above Mills discloses that the body (1) can be molded in one piece with 3 and 4, which 5 and 6 are contained within.
Applicant argues that the solder tail 7 is soldered to 5 and 6 and there is no connection clip.
Examiner finds the argument incommensurate with the scope of the claim. Since the connection clips are not specified to be at any particular position on 5 and 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726